"                                      08/17/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: AF 11-0765


                                         AF 11-0765
                                                                              FiLE3
                                                                              AUG 1 7 2021
                                                                            Bowen Greenwood
                                                                          Clark of Supreme Coun
ACCESS TO JUSTICE COMMISSION:                                                State of Montana

IN RE THE ADOPTION OF GUIDELINES FOR
                                                                      ORDER
ESTABLISHING PILOT INFORMAL
DOMESTIC RELATIONS TRIALS




       The Montana Supreme Court Access to Justice (ATJ) Commission petitions this
Court to authorize a pilot project with guidelines for district courts wishing to participate in
informal domestic relations trials (IDRT) within their jurisdictions during the pilot. The
petition is supported by facts that over the last decade, Montana courts have witnessed a
growth in domestic relations cases; a large percentage of domestic relations cases filed in
Montana's district courts involve at least one self-represented litigant; self-represented
litigants experience difficulty navigating complex rules ofcivil procedure and evidence; and
judges and litigants alike can experience stress, frustration, and delays.
       In light ofthese challenges and as part of the ATJ Commission's ongoing efforts to
increase access to justice and improve efficiency, in 2020 the Commission assembled the
IDRT Working Group, a working group of district judges and others, to make a
recommendation about the advisability of IDRTs in Montana. After learning about how
IDRTs were operating in other states, the rules under which they are governed, and the
reactions from judges,lawyers, and litigants, the IDRT Working Group recommended that
the ATJ Commission request from this Court that district courts in Montana be allowed to
pursue pilot IDRT projects in their jurisdictions under proposed guidelines.
       The Commission has reviewed and approved the IDRT Working Group's proposal
and now requests that the Court issue an order approving a pilot IDRT project for
participating district courts,temporarily adopting the guidelines attached as Exhibit B to the
petition for use in such pilot IDRT projects. The Montana Judges Association supports the
proposal.
         Good cause appearing,
         IT IS HEREBY ORDERED that a pilot informal domestic relations trial project is
approved for participating district courts,temporarily adopting the guidelines attached to this
Order.
      IT IS FURTHER ORDERED that:
      (1) Each district establishing a pilot informal domestic relations trial project shall
            notify the Court ofthe existence of the pilot;
      (2) Each district establishing a pilot may submit a recommendation to this Court
            within 18 months from the issuance ofthe informal domestic relations trial order
            regarding the continuation, adaptation, or suspension ofthe pilot projects.
      (3)Upon review ofthe recommendations,the Court will invite public comment and
            afford the Access to Justice Commission an opportunity to provide additional
            feedback from other interested stakeholders before the Court considers any
            proposal to adopt the program on a permanent basis or to rescind or supersede the
            Order;
      (4)This Order shall remain in effect until the Court rescinds, amends, or otherwise
            takes action that supersedes the Order.
         This Order and the attached guidelines will be published on this Court's website. In
addition, the Clerk is directed to provide copies of this Order and the attached guidelines
to: the State Bar ofMontana,with the request that they be posted on the State Bar's website;
the State Law Library; the members of the Access to Justice Commission; the Executive
Director of the Montana Legal Services Association; the President of the University of
Great Falls; and the Dean ofthe Alexander Blewett III School ofLaw.
         DATED this f    -1- —day of August, 2021.


                                                                 Chief Justice

                                              2
         b--(4-/
          ,%
            ,4.11,..

     '         /tE_,_—
         Justices




.3
      1t.MAL DOMESTIC- RELATIONS TRIA]
        PROJECT GUIDELINES


(1)Upon the consent of both parties, informal domestic relations trials may be held

to resolve some or all issues in original and modification actions for dissolution of

marriage, parenting and visitation, child and medical support, declaration of

invalidity of marriage, paternity, separation, grandparent-grandchild contact, and

orders of protection brought under MCA Title 40,including interirn proceedings.

(2)During an informal domestic relations trial, the court may admit any evidence

that is relevant and rnaterial, despite the fact that such evidence might be

inadmissible under formal rules of evidence, and the traditional format used to

question witnesses at trial does not apply. In many cases, the only witnesses will be

the parties. In the discretion ofthe court, other relevant witnesses may be called.

(3)The court may at any time offer the parties the option of electing an informal

domestic relations trial. Ifthe parties make that election, the court will explain the

process and obtain their consent.

(4)The court may refuse to allow the parties to utilize the informal domestic

relations trial process at any time and may direct that a case proceed in the

traditional manner.
(5)The court may allow a party to withdraw from an informal domestic relatiops

trial election as long as the other party would not be prejudiced by the withdrawal.

The court will not allow a withdrawal of an election that has the effect of

postponing the trial date absent a showing of good cause.

(6)Any evidence offered during an informal domestic relations trial initiated under

these guidelines shall not be admissible in any other proceeding unless the court in

the other proceeding determines the evidence meets the applicable rules of

evidence.

(7)If an informal domestic relations trial converts to a formal proceeding, the

court will determine the admissibility of evidence previously offered in the

informal proceeding. The court may not rely on any evidence in a formal

proceeding unless that evidence is admissible under the applicable rules of

evidence.

(8)The court shall allow each party an opportunity to file any objections or

motions on the admissibility or use of any evidence offered in an informal

domestic relations,trial before relying on that evidence in a formal proceeding.

(9) An informal domestic relations trial will proceed as follows:

(a) At the beginning of an informal domestic relations trial the parties will be asked

to affirm that they understand the rules and procedures ofthe informal domestic

relations trial process, they are consenting to this process freely and voluntarily,


                                           2
and they have not been threatened or promised anything for agreeing to the

informal domestic relations trial.

(b)The court may ask the parties or their lawyers for a brief summary ofthe issues.

(c) The moving party will be allowed to spealc to the court under oath concerning

all issues in dispute. The party is not questioned by the other party or any lawyers

but may be questioned by the court to develop evidence required by any statute or

rule or necessary in the court's discretion to address the matters at issue.

(d)The parties will not be subject to cross-exarnination. However,the court will

ask the nonmoving party or their lawyer whether there are any other areas the party

wishes the court to inquire about. The court will inquire into these areas if

requested and if relevant to an issue to be decided by the court.

(e)The process in subsections (6)(c) and (6)(d) is then repeated for the other party.

(f)Expert reports will be received as exhibits. Upon the request of the court or

either party, the expert will be sworn in and subjected to questioning by the parties,

their lawyers, or the court.

(g)The court may receive any exhibits offered by the parties which are capable of

being made a part of the record of the case. The court will determine the

materiality, relevance, and what weight, if any, to give each exhibit. The court may

order the record to be supplemented.




                                           3
(h)The parties or their lawyers will then be offered the opportunity to respond

briefly to the statements ofthe other party.

(i) The court will offer each party or the party's lawyer the opportunity to make a

closing statement.

(j) At the conclusion of the case, the court shall render judgment. The court may

take the matter under advisement, but best efforts will be made to issue prompt

judgments.

(k)The court may modify these procedures as justice and ftindamental faimess

requires.

(10) A case proceeding as an informal domestic relations trial will be subject to the

same pretrial procedures and orders ofthe court that apply to traditional cases.

Parties seeking a dissolution proceeding under informal domestic relations trials

are subject to the mandatoiy disclosure requirements of MCA § 40-4-252.

(11) The court's final judgment will have the same force and effect as if entered

after a traditional trial and may be appealed or objected to on any grounds that do

not rely on the rules of evidence.




                                         4